Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wee et al. (Pub. No.: US 2017/0118814); hereinafter referred to as “Wee”, in view of Maxik et al. (Pub. No.: US 2014/0306620); hereinafter referred to as “Maxik”.
Regarding Claim 1, Wee teaches, in Figure 15, a lighting apparatus, comprising: a rectifier (1516) for receiving an AC power from an AC input to generate a DC current; a 0-10V dimmer converter (1670) for selectively coupled to a 0-10V dimmer (1708), wherein the 0- 10V dimmer converts a dimmer voltage of the 0-10V dimmer to a dimmer signal corresponding to a second manual operation of the user; a power circuit (1600) for coupling to the 0-10V dimmer converter and the rectifier to convert the DC current to a set of driving current; and a light source (1700) comprising multiple LED modules, wherein the light source receives the set of driving current to emit a light corresponding to the second manual operation ([0123]).
Wee teaches, in Figure 15, additional dimming devices (40). Wee does not teach a TRIAC wall switch. Maxik, in the same field of endeavor, teaches (see Figure 8) an LED dimming device comprising multiple inputs (855-865), one being a TRIAC wall switch ((865), [0069, 0073, 0080]) to control the LEDs’ emission. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Wee by using a TRIAC wall switch as a dimming device as taught by Maxik, since it is known in the art to use TRIAC wall switches to dim lighting loads, and to switch high voltage and high currents.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2, the cited prior art of record does not teach or fairly suggest a lighting apparatus comprising, along with the other claimed features, the power circuit detects whether the TRIAC dimmer is coupled and whether the 0-10V dimmer is coupled to determine the set of driving current.
Regarding Claims 3-12, the cited prior art of record does not teach or fairly suggest a lighting apparatus comprising, along with the other claimed features, a first manual switch and a second manual switch and a switch converter coupled to the first manual switch and the second manual switch, wherein the first manual switch is operated to adjust a first light intensity with a first switch signal and the second manual switch is operated to adjust a first color temperature with a second switch signal, as recited in claim 3.
Regarding Claims 13-16, the cited prior art of record does not teach or fairly suggest a lighting apparatus comprising, along with the other claimed features, the power circuit lowers a color temperature automatically when lowering a light intensity of the light source, as recited in claim 13.
Regarding Claims 17-18, the cited prior art of record does not teach or fairly suggest a lighting apparatus comprising, along with the other claimed features, the power circuit comprises a resistor switch for respectively changing multiple resistor values of multiple types of LED modules of the light source, as recited in claim 17.
Regarding Claims 19-20, the cited prior art of record does not teach or fairly suggest a lighting apparatus comprising, along with the other claimed features, an unified wall switch is connected to the power circuit for selecting a working mode in addition to setting a light intensity, as recited in claim 19.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844